ATCH05   Unit: $$U1   [01-17-06 08:56:21] PGT: MILES1 GALLEYS
                                                                �


                      Cite as: 546 U. S. ––– (2006)                 1

                        Breyer, J., dissenting

SUPREME COURT OF THE UNITED STATES
                         No. 05A639 (05–8639)


  CLARENCE R. ALLEN v. STEVEN W. ORNOSKI,
              ACTING WARDEN

on application for stay and on petition for writ of
                     certiorari
                           [January 16, 2006]
  The application for stay of execution of sentence of death pre-
sented to Justice O’Connor and by her referred to the Court is
denied. The petition for a writ of certiorari is denied.
  Justice Breyer dissenting.
  Petitioner is 76 years old, blind, suffers from diabetes, is con-
ﬁned to a wheelchair, and has been on death row for 23 years. I
believe that in the circumstances he raises a signiﬁcant question
as to whether his execution would constitute “cruel and unusual
punishment.” U. S. Const., Amdt. 8. See Knight v. Florida, 528
U. S. 990, 993 (1999) (Breyer, J., dissenting from denial of certio-
rari); Elledge v. Florida, 525 U. S. 944 (1998) (Breyer, J., dissent-
ing from denial of certiorari); Lackey v. Texas, 514 U. S. 1045
(1995) (Stevens, J., respecting denial of certiorari). I would grant
the application for stay of execution.